DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           MAGALY ANEIRO,
                              Appellant,

                                     v.

    ANTHONY RYAN BURGETT, Individually, and DAVIS-ULMER
   SPRINKLER COMPANY, INC., d/b/a BEACH LAKE SPRINKLER,
                        Appellees.

                               No. 4D20-2314

                               [June 3, 2021]

   Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Carlos A. Rodriguez, Judge; L.T. Case
No. 20-007545 CACE (14).

    Morgan L. Weinstein of Twig, Trade, & Tribunal, PLLC, Fort Lauderdale,
for appellant.

   Jessica L. Gross of Wicker Smith O'Hara McCoy & Ford, P.A., Coral
Gables, for appellee Davis-Ulmer Sprinkler Company, Inc., d/b/a Beach
Lake Sprinkler.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.